DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 7 June 2022.
Claims 1, 4, 7-9, 12, 16, 17, and 20 have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicants have amended Claims 1-20 to provide statutory support and the rejection is withdrawn.  


Response to Arguments

Applicants’ arguments filed 5 May 2022 have been fully considered but they are mostly not persuasive.  
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicant’s process of “predicting future demand for a first product” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1-20 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of “auto clustering; training comprising running a regression for each of the plurality of clusters” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims x rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a)) by providing a technological improvement to one or more processors executing instructions.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1-20 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.
Applicant submits that:  Deshpande et al. (Deshpande) (US 2015/0134413) does not teach or suggest in amended Claim 1: “generating, using auto clustering, a plurality of clusters of sales data points based on the plurality of different types of features, and training each of the clusters to generate cluster models” [see Remarks pages 111, 12].  With regard to this particular argument, the Examiner respectfully disagrees.  First, this specific limitation is not recited as such in the claims.  In at least paragraphs 66, 106, Deshpande goes into more detail as to clustering of the data, specifically utilizing machine learning in contrast to Applicants’ currently recited method of clustering and obtaining the same results of Applicants’ claim limitations.  Further in at least paragraphs 36-38, 91, Deshpande goes into detail as to automatically developing a forecasting model for data developing by the machine learning process and thus providing the same results of Applicants’ broadly recited process of obtaining results without specific detail in the claims that would distinguish from Deshpande and also for the above rejection for an abstract idea.  For at least these reasons the rejection is maintained and with further detail to citations for the newly added amendments in the below rejection.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (Deshpande) (US 2015/0134413) in view of Popescu et al. (Popescu) (US 2020/0074485).


With regard to Claims 1, 9, and 17, Deshpande teaches a method/computer-readable medium having instructions stored thereon that, when executed by a processor/system of predicting future demand for a first product (a method and system for creating customer-level demand forecasts for predetermined time periods) (see at least paragraphs 8, 109-116), the method comprising:  one or more processors coupled to one or more point of sale (Point Of Sale UnitID) systems (see at least paragraphs 52, 105);
receiving historical sales data (mechanisms for mining data and developing retail customer forecasting models for individual customers will now be explained, as starting out with the past purchase history stored by a retail entity in a purchase database in, for example, n-tuple format) for an aggregate products (retail forecasting has conventionally been directed to products, product categories)/locations level (local market;  locations; External data sources are data sources providing data possibly related to a specific retail entity location, as arriving from sources outside the retail entity and its database.  Thus, if the retail entity is a national chain store, the external data sources would be sources of data related to those stores located, for example, in a specific city or county), the historical sales data comprising a plurality of sales data points, including sales data points for the first product at each of a plurality of locations (This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window) (see at least paragraphs 52-67);
extracting a plurality of different types of features (set of features relevant to the forecasting model; This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window) related to sales of each of the products (the actual sales for the product or the product category are compared to the expected sales) (see at least paragraphs 52-67);
generating, using auto clustering (automatically entered into appropriate individual profile files or other associative storage techniques as information updates are received through any number of possible electronic data sources, or it can be updated using both manual and automatic update mechanisms; system 200 can automatically develop a model), a plurality of clusters of sales data points (data sets, both as structured and/or unstructured data) based on the plurality of different types of features (This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window.  These feature values are used with the forecasting model to generate, in step S3, the forecasts at a customer or a customer segment level for the product or the product category, location and time window.  In some exemplary embodiments, the forecasts can then be combined into a single forecast (e.g., a triangulated forecast which averages forecasts and/or fills in gaps that one model might have) of expected spending value for the customer over a time period; Hadoop cluster 411 is a cluster of community hardware used for large scale storage and processing of data sets, both as structured and/or unstructured data), each of the plurality of clusters corresponding to the other clusters (compares the forecast estimate for a product or a product category with the actual sales, thereby performing a gap analysis in module 232. Based on a deviation between the expected forecast sales and actual sales of the customer or the segment over a time period, the remedy/recommendation engine 203 can send a prompt to the root cause analysis and recommendation module 234, where a root cause analysis is conducted, based on the retailer data and other contextual information, to find if a gap exists because of causes that may impact sales in other areas. The root cause analysis 234 can be based upon determining whether another model would provide a better estimated forecast. For example, a model developed for another product might provide a better estimation for the gap that is observed between forecast and actual purchase amounts), the auto clustering comprising data mining of the sales data points (mechanisms for mining data and developing retail customer forecasting models; stored by a retail entity in a purchase database) (see at least paragraphs 36-38 66, 80, 91, 106);
training each of the clusters using the historical sales data (a set of customers who spend on game snacks timed around important game event is identified using correlations and customers' previous purchase histories) to generate a plurality of trained cluster models (A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods) comprising a set of promotion effects per cluster (competitor strategy and actions related to products, pricing, marketing, promotions, advertising, etc.; This data is used to generate, in step S2, a set of features relevant to the forecasting model associated with a product or product category, a location, and a time window), the training comprising running regression for each of the plurality of clusters (a number of standard time series and machine learning techniques can be applied to build a forecasting model. Examples include, autoregressive moving average (AMA), autoregressive integrated moving average (ARIMA) model, logistic regression, support vector machine, regression trees, random forest, etc. (see at least paragraphs 44-48, 65-67, 105-107);
for a particular time period, a particular location and the first product, identifying the features for the time period and mapping to one of the trained cluster models to fetch the corresponding set of promotion effects for the time period (the system 200 might pull household demographic and behavior information from existing store A customer databases and combine this data with new data sources, such as transaction dates and times of day, local weather, seasonality, consumption rates for each item in customer X's purchase history, nearby competitors and their proximity to customer X's home, competitor product offerings, current pricing promotions, advertising, and local events.  The system 200 fuses all these data, calculates a weekly expected value (EV) for customer X's purchases at store A and monitors her spending trends as each week progresses) (see at least paragraph 97); 
using the corresponding set of promotion effects to forecast demand for the first product, wherein the mapped trained cluster model predicts demand for the first product (The forecasting engine 202 uses these parameters and input data to generate customer level features or customer segment level features which include a target variable for forecasting and input variables, based on, for example, customer profile and purchasing history, product demand forecast by location, and other contextual data effects on customer spending) (see at least paragraphs 76-79, 97);
the method implemented by one or more processors executing instructions (see at least paragraphs 109-112);

Deshpande does not specifically teach comprising a set of the features that are more similar to each other than different set of features.  Popescu teaches comprising a set of the features that are more similar to each other than different set of features (Based on these results, curve 1 “wins” because, although it has a lower correlation (i.e., has a shape less similar to the sales of the item), there is a higher confidence in its estimated value because it has a lower RMSE, making the overall score higher than curve 2) in analogous art of sale demand forecasting for the purposes of:  “A lower RMSE means that the YOY demand pattern is more stable, giving confidence that the pattern will repeat in the future” (see at least paragraphs 21, 93-96).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include optimization of demand forecast parameters as taught by Popescu in the system of Deshpande, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	  

With regard to Claims 2, 10, and 18, Deshpande teaches wherein the different types of features comprise one or more of product related features, store features, timing related features, or promotions (see at least paragraphs 40-43).

With regard to Claims 3, 11, and 19, Deshpande teaches wherein the plurality of clusters are generated using k-means clustering (see at least paragraphs 105-107).

With regard to Claims 4, 12, and 20, Deshpande teaches wherein the training each of the clusters comprises running a linear regression on each cluster (see at least paragraphs 47, 87, 105-107).

With regard to Claims 5, 13, Deshpande teaches saving each of trained cluster models into a binary file (see at least paragraphs 34, 36).

With regard to Claims 6, 14, Deshpande teaches the using the promotion effect to forecast demand comprising: demand = base demand * promotion lift * price lift (see at least paragraphs 65, 84, 86, 97).

With regard to Claims 7, 15, Deshpande teaches wherein the first product comprises a single stock-keeping unit (SKU) and the historical sales data comprises all SKUs sold at all locations for an entity (see at least paragraph 52).

With regard to Claims 8, 16, Deshpande teaches:  in response to the determined forecasted demand for the first product, electronically sending the forecasted demand to an inventory management system, at the inventory management system, based on the received forecasted demand, generating an electronic order to automatically generate shipments, via a transportation mechanism, of additional quantities of the first product to a plurality of retails stores.  

Popescu teaches:  in response to the determined forecasted demand for the first product, electronically sending the forecasted demand to an inventory management system, at the inventory management system (use the demand model and the reliable seasonality curves and determine a demand forecast for the first item. Embodiments then electronically send the demand forecast to an inventory management system which is configured to generate shipments of additional quantities of the first item to a plurality of retail stores based on the demand forecast), 

based on the received forecasted demand, generating an electronic order to automatically generate shipments, via a transportation mechanism, of additional quantities of the first product to a plurality of retails stores (the determined demand forecast is used for manufacturing production, shipping logistics, and inventory control. The final demand forecast is sent to other specific purpose computers in one embodiment, such as an inventory control system, a manufacturing system, a shipping and logistics system, and a sales assistance system. The final demand forecast in one embodiment is in the form of individual data bits that have been translated from the demand forecast and that are stored and transmitted to other specialized computer systems, where they are stored and utilized by those systems) for the purposes of:  “As a result, additional items may be manufactured, stored, shipped, etc. and items can be optimally priced) in analogous art of sale demand forecasting; A lower RMSE means that the YOY demand pattern is more stable, giving confidence that the pattern will repeat in the future” (see at least paragraphs 10, 21, 68, 93-96).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include optimization of demand forecast parameters as taught by Popescu in the system of Deshpande, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623